AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release ' . Page 1 of 3 Pages

 

UNITED STATES DISTRICT Court t L = 1D .
forthe JUL 12209
Eastern District of California genx, us. oisteict HX

EASTERN ‘DISTRICT OF CALI
* DEPUTY CLERK

UNITED STATES OF AMERICA,

V.

 

KELO WHITE

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 US.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Courthouse
Place

2500 Tulare Street, Fresno CA 93721

 

 

on _ September 9, 2019 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe
Pate and Time

 

_ Case No. 1:19-cr-00082 DAD BAM”
If blank; defendant will be notified of next appearance.

(5) ‘The defendant must sign an Appearance and Compliance Bond, ifordered.
DELAYED KELEASS UNTIL
JULY (5) B01A@10.Cam
(See PAGE Q SECON D
 

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages
WHITE, Kelo — .
Doc. No. 1:19-CR-00082-DAD-BAM-02
Modified
“ADDITIONAL CONDITIONS OF RELEASE

’ Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to-the conditions marked
below:

O (6) The defendant is placed in the custody of:
Name of person or organization .
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the’
defendant violates any conditions of release or disappears. . ,

 

SIGNED:
, CUSTODIAN
M (7) The defendant must:
MI. (a) participate and reside in the substance abuse treatment program at WestCare California, Inc., inpatient

facility, and comply with all the rules and regulations of the program. You must remain at the inpatient
facility until released by the PSO; A responsible party, approved by Pretrial Services, must escort you
to all required court hearings and escort you back to the inpatient facility upon completion of the
hearing;

MJ (b) ‘upon successful completion of inpatient drug treatment at WestCare California, Inc., you must reside at

, an address approved by Pretrial Services and you must not change your residence or absent yourself for

more than 24 hrs. without prior approval of PSO;

Mi (c) all other previously imposed conditions not in conflict with this order shall remain in full force and effect;
and; and,

USMS SPECIAL INSTRUCTIONS:

MJ (d) have your release on bond delayed until July 15, 2019, at 10:00 a.m. or at a later date and time when a bed
space is available, at which time you shall be released by Fresno County Jail into the custody of your third
party custodian, Polly Anne Wilkerson, for immediate transportation directly to the program.
AO 199C (Rev. 09/08 EDCA [Fresno]) Advice of Penalties Page

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: Lb bo ITS)

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. —

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt.to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. Ifyou are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.

Defendant’ s Signature

Directions to the United States Marshal

( ~ ) The defendant is ORDERED released after processing.

me E/l2 9 _ _K Shes

“advil Officer's Signature

Sheila K. Oberto, U.S. Magistrate Judge

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE US. ATTORNEY U.S. MARSHAL
